THE THIRTEENTH COURT OF APPEALS

                                    13-14-00132-CV


                          REBECCA GALLARDO
                                  v.
            INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA


                                 On Appeal from the
                 County Court at Law No. 2 of Nueces County, Texas
                        Trial Cause No. 2012-CCV-61313-2


                              CORRECTED JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, although she is exempt from payment due to her affidavit of inability

of pay costs.

      We further order this decision certified below for observance.

February 19, 2015